Exhibit 10(l)

Date: March 21, 2003

Contract No.: 109030

FTS-1 SERVICE AGREEMENT

This AGREEMENT is entered into by ANR PIPELINE COMPANY (Transporter) and THE
PEOPLES GAS LIGHT & COKE COMPANY (Shipper).

WHEREAS, Shipper has requested Transporter to transport Gas on its behalf and
Transporter represents that it is willing to transport Gas under the terms and
conditions of this Agreement.

NOW, THEREFORE, Transporter and Shipper agree that the terms below, together
with the terms and conditions of Transporter's applicable Rate Schedule and
General Terms and Conditions of Transporter's FERC Gas Tariff constitute the
transportation service to be provided and the rights and obligations of Shipper
and Transporter.

 1. AUTHORITY FOR TRANSPORTATION SERVICE:
    (284B=Section 311; 284G = Blanket)

    284G

    RATE SCHEDULE: Firm Transportation Service (FTS -1)

 2. CONTRACT QUANTITIES::

Primary Route- See Exhibit attached hereto

Such contract quantities shall be reduced for scheduling purposes, but not for
billing purposes, by the Contract Quantities that Shipper has released through
Transporter's capacity release program for the period of any release.

TERM OF AGREEMENT:

April 01, 2003 to

May 31, 2003

 

 

1



--------------------------------------------------------------------------------



 

Date: March 21, 2003

Contract No.: 109030

RATES:

Maximum rates, charges, and fees shall be applicable for the entitlements and
quantities delivered pursuant to this Agreement unless Transporter has advised
Shipper in writing or by GEMStm that it has agreed otherwise.

It is further agreed that Transporter may seek authorization from the Commission
and/or other appropriate body at any time and from time to time to change any
rates, charges or other provisions in the applicable Rate Schedule and General
Terms and Conditions of Transporter's FERC Gas Tariff, and Transporter shall
have the right to place such changes in effect in accordance with the Natural
Gas Act. This Agreement shall be deemed to include such changes and any changes
which become effective by operation of law and Commission order. Nothing
contained herein shall be construed to deny Shipper any rights it may have under
the Natural Gas Act, including the right to participate fully in rate or other
proceedings by intervention or otherwise to contest changes in rates in whole or
in part.

 6. INCORPORATION BY REFERENCE:

    The provisions of Transporter's applicable Rate Schedule and the General
    Terms and Conditions of Transporter's FERC Gas Tariff are specifically
    incorporated herein by reference and made a part hereof.

    NOTICES:

All notices can be given by telephone or other electronic means, however, such
notices shall be confirmed in writing at the addresses below or through GEMStm.
Shipper and Transporter may change the addresses below by written notice to the
other without the necessity of amending this Agreement:

TRANSPORTER:

ANR PIPELINE COMPANY
9 GREENWAY PLAZA
HOUSTON, TX 77046-0995


Attention:

TRANSPORTATION SERVICES

 

 

 

 

2



--------------------------------------------------------------------------------



 

Date: March 21, 2003

Contract No.: 109030

 

 

SHIPPER:

THE PEOPLES GAS LIGHT & COKE COMPANY
150 N MICHIGAN AVE
SUITE 3900
CHICAGO, IL 60601


Attention:

DAVE WEAR

 

 

Telephone:

312-762-1647

Fax:

312-762-1671

 

INVOICES AND STATEMENTS:

THE PEOPLES GAS LIGHT & COKE COMPANY
130 E RANDOLPH DR 23RD FLR
CHICAGO, IL 60601-6207


Attention:

TOM SMITH

 

 

Telephone:

312-240-7692

Fax:

312-240-3865

 

NOMINATIONS:

THE PEOPLES GAS LIGHT & COKE COMPANY
150 N. MICHIGAN AVE
SUITE 3900
CHICAGO, IL 60601


Attention:

BOB HAYES

 

 

Telephone:

312-762-1652

Fax:

312-762-1671

 

 

 

3



--------------------------------------------------------------------------------



 

Date: March 21, 2003

Contract No.: 109030

 

 

ALL OTHER MATTERS:

THE PEOPLES GAS LIGHT & COKE COMPANY
150 N. MICHIGAN AVE
SUITE 3900
CHICAGO, IL 60601


Attention:

DAVE WEAR

 

 

Telephone:

312-762-1647

Fax:

312-762-1671

 

 8. FURTHER AGREEMENT

The rate for the Primary Route MDQ as listed in the attached Primary Route
Exhibit and secondary receipts/deliveries as listed below shall be a Monthly
Reservation Rate $0.0000 per dth and the applicable Commodity Rate (equivalent
on a daily basis to a 100% Load Factor Rate of $0.0075 per dth). This rate shall
be inclusive of Dakota Surcharge, Transition Costs, and any other fees or
surcharges under Transporter's FERC Gas Tariff, not to exceed the total of
Transporter's Maximum Reservation, Commodity and applicable surcharge rates. In
addition, Shipper shall be charged ACA and Transporter's Use (Fuel) in
accordance with Transporter's FERC Gas Tariff. Shipper shall not be charged for
GRI surcharges, unless and to the extent that Transporter is required to collect
and/or remit such charges to GRI.

Secondary Receipt(s): Joliet-NGPL (2610)
Secondary Delivery(ies): None

The mutually agreed upon rate for the use of any point not listed in Paragraph A
above shall be ANR's Maximum Applicable Reservation and Maximum Applicable
Commodity Rates under FTS-l service. In addition, Shipper shall be charged ACA,
Transporter's Use, Dakota. Surcharge, Transition Costs and any other fees or
surcharges under Transporter's FERC Gas Tariff.

 

 

 

4



--------------------------------------------------------------------------------



 

Date: March 21, 2003

Contract No.: 109030

 

 C. In addition, if one rate component which was at or below the applicable
    Maximum Rate at the time this discount agreement was executed subsequently
    exceeds the applicable Maximum Rate due to a change in Transporter's Maximum
    Rates so that such rate component must be adjusted downward to equal the new
    applicable Maximum Rate, then other rate components may be adjusted upward
    to achieve the agreed overall rate, as long as none of the resulting rate
    components exceeds the Maximum Rate applicable to that rate component. Such
    changes to rate components shall be applied prospectively, commencing with
    the date a Commission Order accepts revised tariff sheet rates. However,
    nothing contained herein shall be construed to alter a refund obligation
    under applicable law for any period during which rates that had been charged
    under a discount agreement exceeded rates, which ultimately are found to be
    just and reasonable.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective Officers or Representatives there unto duly authorized to be
effective as of the date stated above.

 

SHIPPER: THE PEOPLES GAS LIGHT & COKE COMPANY

By:

/s/ William E. Morrow

Title:

Executive Vice President

Date:

March 27, 2003

 

TRANSPORTER: ANR PIPELINE COMPANY

By:

/s/ Joseph E. Pollard

Title:

Agent and Attorney-in-Fact

Date:

4/8/03

 

 

 

5



--------------------------------------------------------------------------------



 

PRIMARY ROUTE EXHIBIT

 

Contract No:

109030

    To Agreement Between

Rate Schedule:

FTS-1

ANR PIPELINE COMPANY (Transporter)

Contract Date:

March 21, 2003

AND THE PEOPLES GAS LIGHT & COKE COMPANY (Shipper)

Amendment Date:

 

 

Receipt

Delivery

Annual



Winter

Summer

Location

Location

MDQ



MDQ

MDQ

Name

Name

(DTH)



(DTH)

(DTH)













246067

4196

0



0

60000

WILL COUNTY INT

EAST JOLIET









FROM; April 01, 2003

TO: May 31, 2003









 

 

 

 

1